--------------------------------------------------------------------------------

Exhibit 10.8


ASSUMPTION AGREEMENT
CONCERNING
TRANSACTION AGREEMENT OBLIGATIONS


This ASSUMPTION AGREEMENT CONCERNING TRANSACTION AGREEMENT OBLIGATIONS is made
and entered into as of April 15, 2019 (the “Assumption Agreement”), by and among
Expedia Group, Inc., a Delaware corporation (“Parent”), Liberty Expedia
Holdings, Inc., a Delaware corporation (the “Company”), Qurate Retail, Inc., a
Delaware corporation (f/k/a Liberty Interactive Corporation) (“Qurate Retail”),
Mr. Barry Diller (“Diller”), Mr. John C. Malone (“Malone”) and Mrs. Leslie
Malone  (“Mrs. Malone” and, together with Malone, the “Malone Group”). 
Capitalized terms used but not defined herein will have the meaning ascribed
thereto in the Merger Agreement (as defined below).


W I T N E S S E T H


WHEREAS, the Company, Qurate Retail, the members of the Malone Group and Diller
previously entered into an Amended and Restated Transaction Agreement, dated as
of September 22, 2016, as amended by the letter agreement dated March 6, 2018
(the “Pre-Amendment Transaction Agreement”), which Pre-Amendment Transaction
Agreement was further amended (as so amended, the “Transaction Agreement”) by
Amendment No. 2 to the Transaction Agreement, dated April 15, 2019,  among the
parties to the Pre-Amendment Transaction Agreement (“Amendment No. 2 to the
Transaction Agreement”);


WHEREAS, pursuant to the provisions of Amendment No. 2 to the Transaction
Agreement and the Transaction Agreement, on April 15, 2019, the Transaction
Agreement terminated in accordance with its terms, with the effects set forth in
the last paragraph of Section 15(b) thereof, providing for, among other things,
the survival following such termination of Section 8 of the Transaction
Agreement;


WHEREAS, Qurate Retail and the Company are joint and several obligors with
respect to certain indemnity obligations to the members of the Malone Group and
Diller pursuant to Section 8 of the Transaction Agreement (the obligations set
forth in Section 8 together with the portions of Sections 1 and 16 of the
Transaction Agreement related thereto  surviving the termination of the
Transaction Agreement, the “Continuing Obligations”) and are entitled to certain
rights pursuant to Section 8 of the Transaction Agreement (the rights set forth
in Section 8, together with the portions of Sections 1 and 16  of the
Transaction Agreement related thereto surviving the termination of the
Transaction Agreement, the “Continuing Rights”);


WHEREAS, simultaneously with the execution of this Assumption Agreement, Parent,
LEMS II Inc., a Delaware corporation and an indirect wholly owned subsidiary of
Parent (“Merger Sub”), LEMS I LLC, a Delaware limited liability company and a
wholly owned subsidiary of Parent (“Merger LLC”), and the Company are entering
into the Agreement and Plan of Merger, dated as of April 15, 2019 (as amended
pursuant to its terms, the “Merger Agreement”), pursuant to which, upon the
terms and subject to the conditions set forth therein, (i) Merger Sub will merge
(the “Merger”) with and into the Company, with the Company surviving the Merger,
and (ii) immediately following the Merger, the Company as the surviving
corporation in the Merger and a wholly owned subsidiary of Merger LLC, will
merge with and into Merger LLC (the “Upstream Merger”), with Merger LLC
surviving the Upstream Merger (the “Surviving Company”); and



--------------------------------------------------------------------------------



WHEREAS, in connection with the Merger Agreement and the transactions
contemplated thereby, Parent is entering into this Assumption Agreement.


NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein, the
parties to this Assumption Agreement hereby agree, effective only as of (and
subject to the occurrence of) the Closing, as follows:


Section 1.          Assumption.


(a)  Parent hereby agrees, effective only as of (and subject to the occurrence
of) the Closing, (i) to be bound by, perform and observe, the Continuing
Obligations and (ii) to be jointly and severally liable with the Company (and
the Surviving Company and Qurate Retail) for all of the Continuing Obligations.


(b)  Qurate Retail hereby agrees, effective only as of (and subject to the
occurrence of) the Closing, that Parent, together with the Company (and the
Surviving Company), shall be entitled to exercise and enforce all of the
Continuing Rights.


(c)  Effective only as of (and subject to the occurrence of) the Closing, if
Parent or any of its successors or assigns shall (i) consolidate with, or merge
with or into, any other Person and shall not be the continuing or surviving
corporation or entity of such consolidation or merger or (ii) transfer all or
substantially all of its properties or assets to any Person (including, for the
avoidance of doubt, by cancelling or otherwise eliminating all or substantially
all of its properties or assets), then, in each case, Parent or its successors
or assigns shall take such action as may be necessary so that such Person (and
its successors and assigns) shall assume all of the Continuing Obligations and
be entitled to all of the Continuing Rights applicable to Parent set forth in
this Assumption Agreement.


(d) Effective only as of (and subject to the occurrence of) the Closing, if
Qurate Retail or any of its successors or assigns shall (i) consolidate with, or
merge with or into, any other Person and shall not be the continuing or
surviving corporation or entity of such consolidation or merger or (ii) transfer
all or substantially all of its properties or assets to any Person (including,
for the avoidance of doubt, by cancelling or otherwise eliminating all or
substantially all of its properties or assets), then, in each case, Qurate
Retail or its successors or assigns shall take such action as may be necessary
so that such Person (and its successors and assigns) shall assume all of the
Continuing Obligations and be entitled to all of the Continuing Rights
applicable to Qurate Retail set forth in this Assumption Agreement.


Section 2.          Acceptance by Parties.  Each of the Company, Qurate Retail,
Diller, Malone and Mrs. Malone hereby accepts, effective only as of (and subject
to the occurrence of) the Closing, this Assumption Agreement.


Section 3.        Effect on the Transaction Agreement Provisions; Consent. 
Nothing in this Assumption Agreement is intended to constitute, or shall
constitute, an amendment, alteration or modification of the provisions of the
Transaction Agreement that survived termination of the Transaction Agreement in
any respect, and Qurate Retail and the Company (and following the Upstream
Effective Time, the Surviving Company) shall continue to be bound by each and
every covenant, agreement, term, condition, obligation, duty and liability of
the Qurate Retail and Company, respectively, contained therein.


Each of Parent, the Company, Qurate Retail, Diller, Malone and Mrs. Malone
hereby irrevocably consents to the assignment by the Surviving Corporation of
all its rights, benefits and obligations under this Assumption Agreement and the
provisions of the Transaction Agreement that survived termination of the
Transaction Agreement, to the Surviving Company in connection with the
consummation of the Upstream Merger.


Section 4.          Amendment and Waiver.  This Assumption Agreement may not be
amended, modified, or waived except in a written instrument executed by the
parties hereto.  Any amendment, waiver or modification of this Assumption
Agreement without such consent shall be null and void.  The failure of any party
to enforce any of the provisions of this Assumption Agreement shall in no way be
construed as a waiver of such provisions and shall not affect the right of such
party thereafter to enforce each and every provision of this Assumption
Agreement in accordance with its terms.


Section 5.          Notices.  Any notices or other communications to Parent or,
following the Closing, the Company required or permitted under, or otherwise in
connection with the Continuing Obligations or Continuing Rights, shall be in
writing and shall be deemed to have been duly given (a) when delivered in
person, (b) upon transmission by electronic mail or facsimile transmission as
evidenced by confirmation of transmission to the sender (but only if followed by
transmittal of a copy thereof by (i) national overnight courier or (ii) hand
delivery with receipt, in each case, for delivery by the second (2nd) Business
Day following such electronic mail or facsimile transmission), (c) on receipt
after dispatch by registered or certified mail, postage prepaid and addressed,
or (d) on the next Business Day if transmitted by national overnight courier, in
each case as set forth to Parent as set forth below:


Expedia Group, Inc.
333 108th Ave NE
Bellevue, WA 98004
Attn:          Chief Legal Officer
Email:       Separately provided
Facsimile: Separately provided


2

--------------------------------------------------------------------------------



with a copy (which shall not constitute notice) to:


Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Attn:

Andrew J. Nussbaum
 
Edward J. Lee
Email:  

AJNussbaum@wlrk.com
  EJLee@wlrk.com Facsimile: (212) 403-2000


or such other address, email address or facsimile number as Parent may hereafter
specify by notice (as contemplated by this sentence) to the other parties
hereto, and to any other party, to such party as set forth in Section 16(j) of
the Transaction Agreement (as such Section 16(j) survived termination of the
Transaction Agreement).


Section 6.          Binding Effect; Assignment.  Neither this Assumption
Agreement nor any of the rights or obligations under this Assumption Agreement
shall be assigned by any party without the prior written consent of the other
parties hereto.  Any assignment in violation of the preceding sentence shall be
void.  This Assumption Agreement shall bind and inure to the benefit of and be
enforceable by the parties hereto and their respective successors and permitted
assigns.


Section 7.          Governing Law; Jurisdiction and Venue.  This Assumption
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to the principles of conflicts of law
thereof. The parties hereto hereby irrevocably submit to the jurisdiction of the
Delaware Court of Chancery or, in the event (but only in the event) that such
court does not have subject matter jurisdiction over such action or proceeding,
in the United States District Court for the District of Delaware in respect of
the interpretation and enforcement of the provisions of this Assumption
Agreement and of the documents referred to in this Assumption Agreement, and in
respect of the matters contemplated hereby, and hereby waive, and agree not to
assert, as a defense in any action, suit or proceeding for the interpretation or
enforcement hereof or of any such document, that it is not subject thereto or
that such action, suit or proceeding may not be brought or is not maintainable
in the Delaware Court of Chancery, or in the event (but only in the event) that
such court does not have subject matter jurisdiction over such action or
proceeding, in the United States District Court for the District of Delaware, or
that this Assumption Agreement or any such document may not be enforced in or by
such courts, and the parties hereto irrevocably agree that all claims with
respect to such action or proceeding shall be heard and determined exclusively 
in the Delaware Court of Chancery, or in the event (but only in the event) that
such court does not have subject matter jurisdiction over such action or
proceeding, in the United States District Court for the District of Delaware.
The parties hereto hereby consent to and grant the Delaware Court of Chancery,
or in the event (but only in the event) that such court does not have subject
matter jurisdiction over such action or proceeding, the United States District
Court for the District of Delaware, jurisdiction over the person of such parties
and, to the extent permitted by law, over the subject matter of such dispute and
agree that mailing of process or other papers in connection with any such action
or proceeding in the manner provided herein or in Section 16(j) of the
Transaction Agreement or in such other manner as may be permitted by Law shall
be valid and sufficient service thereof. EACH OF THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
AND ALL RIGHTS TO TRIAL BY JURY IN CONNECTION WITH ANY PROCEEDING ARISING OUT OF
OR RELATING TO THIS ASSUMPTION AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.


3

--------------------------------------------------------------------------------



Section 8.          Termination/Amendment.  If the Merger Agreement is
terminated in accordance with its terms without the Closing having occurred,
effective upon such termination, this Assumption Agreement shall automatically
terminate and immediately cease to be of any further force and effect, and no
party hereto will thereafter have any rights or obligations hereunder.  This
Assumption Agreement may also be amended, modified or terminated by mutual
consent of the parties hereto in a written instrument.


Section 9.          Counterparts.  This Assumption Agreement may be executed in
separate counterparts each of which shall be an original and all of which taken
together shall constitute one and the same agreement.


Section 10.      Severability.  Whenever possible, each provision (or portion
thereof) of this Assumption Agreement shall be interpreted in such manner as to
be effective and valid under applicable law, but if any provision (or portion
thereof) of this Assumption Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, then such invalidity, illegality or unenforceability shall not
affect any other provision or any other jurisdiction, but this Assumption
Agreement shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.


Section 11.          Headings.  The headings contained in this Assumption
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Assumption Agreement.


[Signature Page Follows]


4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Assumption Agreement
as of the day and year first above written.



 
EXPEDIA GROUP, INC.
       
By:
/s/ Mark D. Okerstrom    
Name: Mark D. Okerstrom
   
Title: President and Chief Executive Officer
       
LIBERTY EXPEDIA HOLDINGS, INC.
       
By:
/s/ Christopher W. Shean    
Name: Christopher W. Shean
   
Title: President and Chief Executive Officer
       
QURATE RETAIL, INC.
       
By:
/s/ Albert E. Rosenthaler    
Name: Albert E. Rosenthaler
   
Title: Chief Corporate Development Officer
        /s/ Barry Diller 
 
Barry Diller
        /s/ John C. Malone
 
John C. Malone
        /s/ Leslie Malone
 
Leslie Malone



[Signature Page to Assumption Agreement]

--------------------------------------------------------------------------------